DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 28 December 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

Response to Amendment
Claims 1, 4-8, 12, 14-16, & 20 have been amended and examined as such.
Claims 9-11 & 17-19 have been canceled as requested by the Applicant.

Allowable Subject Matter
Claims 1 & 12 are allowed as amended.
Claims 2-8, 14-16, & 20 are allowed as presented, dependent on claim 1.
Claim 13 is allowed as presented, dependent on claim 12.
The following is an Examiner’s statement of reasons for allowance: 
As related to independent claims 1 & 12, a review of the prior art of record was conducted and an additional search was conducted based on the amendments to the claims and the existing prior art of record as well as additional cited art fails to teach or fairly suggest a printing apparatus [claim 1] or method for manufacturing printed matter [claim 12] comprising all of the limitations as claimed, particularly but not limited to: an upstream plasma irradiation part… released directly onto the moving printing medium a gaseous flow containing plasma-modified gas… a plasma generation part provided downstream of the printing part… a downstream plasma irradiation part… an opening part of the downstream plasma irradiation part… the gaseous flow is released through the plasma release port  not oriented in a surface direction of the printing medium… and a member connected to a ground or charged with electricity opposite to plasma particles contained in the gaseous flow is placed on an opposite side of the printing medium…
Prior Art Taniuchi et al. teaches a printing apparatus and method of forming printed matter with a plasma generation part and a plasma irradiation part, but does not teach the limitation of a downstream plasma irradiation part… an opening part of the downstream plasma irradiation part… the gaseous flow is released through the plasma release port  not oriented in a surface direction of the printing medium… and a member connected to a ground or charged with electricity opposite to plasma particles contained in the gaseous flow is placed on an opposite side of the printing medium.
Prior Art SHINICHI teaches a discharge plasma treatment device, but does not teach the limitation of a downstream plasma irradiation part… an opening part of the downstream plasma irradiation part… the gaseous flow is released through the plasma release port not oriented in a surface direction of the printing medium… and a member connected to a ground or charged with electricity opposite to plasma particles contained in the gaseous flow is placed on an opposite side of the printing medium.
Prior Art Floegel teaches a printing apparatus and method of forming printed matter with a plasma generation part and a plasma irradiation par, but does not teach the limitation of a downstream plasma irradiation part… an opening part of the downstream plasma irradiation part… the gaseous flow is released through the plasma release port  not oriented in a surface direction of the printing medium… and a member connected to a ground or charged with electricity opposite to plasma particles contained in the gaseous flow is placed on an opposite side of the printing medium.
Prior Art Ram et al. teaches a printing apparatus and method of forming printed matter with a plasma generation part and a plasma irradiation par, but does not teach the limitation of a downstream plasma irradiation part… an opening part of the downstream plasma irradiation part… the gaseous flow is released through the plasma release port  not oriented in a surface direction of the printing medium… and a member connected to a ground or charged with electricity opposite to plasma particles contained in the gaseous flow is placed on an opposite side of the printing medium.
As the record as a whole has made additional reasons for allowance evident, no further statement on reasons for allowance is made.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim et al. (US 7,887,635 B2) teaches a printing apparatus with a printing head with electrodes for generating opposite charges and discharge plasma.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN P ZIMMERMANN whose telephone number is (571)270-3049. The Examiner can normally be reached Monday-Thursday 0700-1730 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.